DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
protective member in claim  1, which has structural support illustrated in Fig. 4 and described in the specification stating, “[0041] “…the protective member 100 is formed in a shape having an approximately triangular cross section. The protective member 100 has an inclined surface 100k which is inclined with respect to the longitudinal axis direction N so as to face the distal end opening 50a.” [0047] “By taking into account the above-mentioned setting of the inclination angle 0, the cross-sectional shape of the protective member 100 is not limited to a triangular cross-sectional shape, and other shapes may be used. In other words, the inclined surface 100k is not limited to a linear shape, and may be a spherical shape or a bent shape as shown in Fig. 4.”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the distal end side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 7 also recites the limitation “a distal end side of the insertion section” in line 3. However, claim 1 also recites “a distal end of the insertion section.” Therefore, it is unclear whether “a distal end side of the insertion section” identified in claim 7 is referring to a the same “distal end of the insertion section”  as disclosed in claim 1.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tanaka Yasuto (JP2005080863A) hereinafter Tanaka.
Regarding claim 1, Tanaka discloses an insertion apparatus ([0018] “As shown in FIG. 1, the endoscope apparatus…”) comprising: 
an insertion section (Fig. 1 insertion portion 1) inserted into a subject (abstract); 
a channel tube (Fig. 1 flexible channel tube 11) formed using a deforming material, 
the channel tube Fig. 1 flexible channel tube 11) being disposed at a distal end (Fig. 1 distal end portion body 3) of the insertion section (Fig. 1 insertion portion 1) and substantially parallel to a longitudinal axis ([0033] “The channel tube 11 is arranged in the distal end portion body 3 in a position parallel to the axis of the distal end portion body 3…”) of the insertion section (Fig. 1 insertion portion 1), 
the channel tube (Fig. 1 flexible channel tube 11) passing through the insertion section (Fig. 1 insertion portion 1), 
the channel tube (Fig. 1 flexible channel tube 11) having a distal end opening (Fig. 1 near reference number 11C) through which an elongated member (treatment tool [0055] “A treatment tool (not shown) can be smoothly inserted into the channel tube 11 via a treatment tool treatment tool insertion port (not shown). In addition, when using an industrial treatment tool such as a large forceps, the treatment tool (not shown) can be smoothly inserted into the channel tube 11 through the treatment tool protrusion 11c.”) is inserted at 
the distal end Fig. 1 distal end portion body 3) of the insertion section (Fig. 1 insertion portion 1); 
a tube bending part formed at an intermediate portion (see annotated Fig. 1) of the channel tube Fig. 1 flexible channel tube 11), 
the tube bending part (see annotated Fig. 1) having a shape which bends an advancing direction of the elongated member (treatment tool) inserted into the channel tube (Fig. 1 flexible channel tube 11)  from the distal end opening (Fig. 1 near reference number 11C); and 
a protective member (Fig. 1 position changing member 18) disposed at the tube bending part (see annotated Fig. 1), 
the protective member (Fig. 1 position changing member 18) having a portion (Fig. 1 upper corner portion 18a [0036-0037, 0049], ) which is positioned spaced apart from a center of the insertion section toward an outside in a radial direction (Figs. 3-6 shows edge portions the position changing member 18 spaced apart from each other in a radial direction, [0036, 0049])  of the insertion section (Fig. 1 insertion portion 1), with respect to an outer peripheral surface of a portion (see annotated Fig. 1) of the channel tube (Fig. 1 flexible channel tube 11) on a more distal end side (the side of the channel tube 11 in contact with the position changing member 18) than the tube bending part (see annotated Fig. 1), 
the protective member (Fig. 1 position changing member 18)  being configured to prevent deformation of the tube bending part (see annotated Fig. 1) when the elongated member (treatment tool) passes through the tube bending part (see annotated Fig. 1).  


    PNG
    media_image1.png
    471
    832
    media_image1.png
    Greyscale


Regarding claim 2, Tanaka discloses the insertion apparatus according to claim 1, wherein the protective member (Fig. 1 position changing member 18)  is disposed on an outer peripheral surface of the tube bending part (see annotated Fig. 1) in the insertion section (Fig. 1 insertion portion 1), and has an inclined surface (see Fig.1)  which is inclined with respect to the longitudinal axis such that the inclined surface faces the distal end opening (Fig. 1 near reference number 11C).  

Regarding claim 3, Tanaka discloses the insertion apparatus according to claim 2, wherein the protective member (Fig. 1 position changing member 18) is disposed so as to be substantially brought into contact  (position changing member 18 is in contact with the channel tube 11 via the coil 13 and directly in contact as described in [0057] ) with the outer peripheral surface of the tube bending part (see annotated Fig. 1).  

Regarding claim 4, Tanaka discloses the insertion apparatus according to claim 1, wherein a portion (Fig. 1 near reference number 13x) of the channel tube (Fig. 1 flexible channel tube 11) on a more proximal end side (Fig. 1 near reference number 22)  than the tube bending part (see annotated Fig. 1) is disposed close to the center (Fig. 1) of the insertion section (Fig. 1 insertion portion 1) in the radial direction of the insertion section (Fig. 1 insertion portion 1).  

Regarding claim 5, Tanaka discloses the insertion apparatus according to claim 4, wherein the tube bending part (see annotated Fig. 1) is disposed in a bending manner in a crank shape (see annotated Fig. 1) .  

Regarding claim 6, Tanaka discloses the insertion apparatus according to claim 4, wherein the protective member (Fig. 1 position changing member 18) is disposed more on a proximal end side (near tube bending part as annotated in Fig. 1) than a rigid internal component (Fig. 1 optical adapter 5) disposed in a distal end (Fig. 1 distal end portion body 3) of the insertion section (Fig. 1 insertion portion 1).  

Regarding claim 7, Tanaka discloses the insertion apparatus according to claim 1, wherein a bending piece (Fig. 1 blade 16, [0022] The bending portion 2 is disposed behind the connection pipe 9. The bending portion 2 is configured by connecting an angle wire 15 to a plurality of joint members 14 and covering the outer surface with an elastic tube 23 and a blade 16.) which bends the distal end side (Fig. 1 bending portion 2) of the insertion section (Fig. 1 insertion portion 1) in a plurality of directions is disposed in a distal end side (Fig. 1 distal end portion body 3) of the insertion section (Fig. 1 insertion portion 1), and the protective member (Fig. 1 position changing member 18)  is disposed in the bending piece (Fig. 1 blade 16).  

Regarding claim 8, Tanaka discloses the insertion apparatus according to claim 1, wherein the insertion apparatus is an endoscope ([0018] “As shown in FIG. 1, the endoscope apparatus has an insertion portion 1…”).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795                  

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795